Citation Nr: 1643203	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-15 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for prostate cancer as due to an anthrax vaccination.

2. Entitlement to service connection for bipolar disorder as secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Bill Parker, Jr., One Time Representative 


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1976 to March 1987 and September 1990 to August 1991, with additional service in the Army National Guard from May 1988 to May 2001.

The issue of entitlement to service connection for prostate cancer as due to an anthrax vaccination initially came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and Philadelphia, Pennsylvania.

In September 2013, the Board remanded the issue of entitlement to service connection for prostate cancer and in September 2014, the Board denied that claim.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2015 Memorandum Decision, the Court the vacated that portion of the decision that denied entitlement to service connection for prostate cancer as due to an anthrax vaccination received during active service.  The Court affirmed, however, that portion of the decision that denied service connection for prostate cancer as due to undiagnosed illness.  The Board has characterized the issue on appeal accordingly.

The issues of entitlement to service connection for bipolar disorder and TDIU are before the Board for the first time on appeal of an October 2013 rating decision of the Montgomery, Alabama RO.

The Board notes that the Veteran has filed a notice of disagreement at the RO concerning entitlement to increased ratings for PTSD and headaches as shown in the Veterans Benefits Management System (VBMS) electronic claims file.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to PTSD and headaches will be the subject of a later Board decision, if ultimately necessary.

In addition to the paper claims file, there are Virtual VA and VBMS paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a prostate cancer and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have bipolar disorder that is caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

A claimed bipolar disorder is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles and Analysis

The Veteran claims entitlement to service connection for bipolar disorder as secondary to service-connected PTSD.  Initially, the Board notes that the September 2014 Board decision also denied service connection for chronic depression.  While the Veteran also appealed that decision to the Court, the June 2015 Memorandum Decision affirmed the denial.  There, the Court found that, in denying service connection, the Board had appropriately considered the Veteran's Gulf War service and whether service connection on a presumptive basis as an undiagnosed illness, which may manifest as sleep disturbances or neuropsychological signs or symptoms, was warranted.  The Court also affirmed the Board's denial of service connection on a direct basis, to include as due to anthrax vaccine.

The present appeal arises from a June 2012 correspondence where the Veteran claimed entitlement to "service connection for bipolar [disorder] secondary to [PTSD]."  As to the scope of this claim, the Board is cognizant of the need to consider not only the Veteran's lay description of the disorder, but also the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In making prior separate claims for depression and PTSD, the Veteran has demonstrated at least a lay understanding of the distinctness of various psychological disorders, including bipolar disorder.  Further, there is no indication that the present claim is an attempt to reopen the previously denied claim for depression.  Hence, the Veteran appears to be claiming only that bipolar disorder was caused or aggravated by PTSD.  Both the October 2013 rating decision and the May 2014 statement of the case considered only this theory, which the Veteran has not disputed.  Accordingly, here, the Board will narrowly construe the issue on appeal as entitlement to service connection for bipolar disorder as secondary to service-connected PTSD.  As bipolar disorder and PTSD are both diagnosed disabilities, consideration of service connection based on an undiagnosed illness is not presently warranted.  See 38 C.F.R. § 3.317 (2015). Moreover, as noted above, the Court has considered the denial of a claim for psychiatric symptoms as due to an undiagnosed illness and affirmed the Board's prior decision denying this claim.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the preponderance of the evidence reflects that the Veteran does not have bipolar disorder that is caused or aggravated by service-connected PTSD.

At a March 2011 VA mental disorders examination, the Veteran reported feelings of depression, sadness, loss of interest in activities, fatigue, impaired sleep, loss of motivation, and difficulty with decision making.  The examiner found that the appellant's symptoms best met the criteria for depressive disorder and that although he reported some PTSD symptoms, he did not meet the criteria for such a diagnosis.  After reviewing the claims file and examining the Veteran, the VA psychologist opined that considering the length of time since his military service, she would have to resort to speculation to determine if his symptoms were due to military service.

At a February 2012 VA mental disorders examination, the Veteran reported mood swings, "hearing things," nightmares, alcohol use, and memory loss.  The examiner also observed some symptoms of depression secondary to life circumstances including a history of cancer and a recent job loss.  After reviewing the claims file and examining the Veteran, the VA physician concluded that although the appellant might be over reporting his symptoms, PTSD was at least as likely as not caused by or a result of hostile military or terrorist activity.  In a March 2012 VA addendum, the February 2012 examiner clarified that the Veteran had a diagnosis of PTSD but no other diagnosed mental disorders.

In June 2012, the Veteran claimed entitlement to service connection for bipolar disorder as secondary to PTSD; accordingly, in September 2013, the Veteran was provided with a VA examination.  There the Veteran reported depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  After reviewing the claims file and examining the Veteran, a VA psychologist indicated that his symptoms were attributable to PTSD but no other diagnosed mental disorder.  The examiner added that the Veteran reported recurrent regular alcohol use on psychiatric medications and, significantly, that he denied symptoms of bipolar disorder.

At a March 2014 VA mental health examination, after reviewing the claims file and examining the Veteran, the February 2012 VA examiner diagnosed the Veteran with PTSD and alcohol use disorder, noting that each disorder contributed equally to his occupational and social impairment.  The examiner added that while there were reported symptoms of depression that were not attributable to PTSD or alcohol use disorder, the Veteran did not meet the criteria for a mood disorder and there were no noted "undiagnosed mood swings" or other "undiagnosed illnesses."

A November 2015, PTSD disability benefits questionnaire shows that a VA psychologist opined, following a review of the claims file and interview with the Veteran, that the Veteran's symptoms of anxiety, depression, and sleep impairment were attributable to his PTSD and did not warrant a separate diagnosis.

As shown above, the September 2013 examiner found that the Veteran's symptoms were due to PTSD only and that there was no indication of bipolar disorder.  Similarly, the February 2012 and November 2015 examiners determined that the appellant's symptoms were attributable to PTSD and the March 2014 examiner found that to the extent his symptoms were not otherwise the result of either PTSD or alcohol use disorder, they were not due to an undiagnosed illness.  While the March 2011 examiner disagreed with the above in that she did not find sufficient evidence for a diagnosis of PTSD, she instead attributed his symptoms to depressive disorder. The record contains no diagnosis of bipolar disorder.

Hence, as the September 2013 VA opinion was provided by a psychologist following a thorough review of the claims file and examination of the Veteran, and is consistent with the evidence of record, in particular the other VA examinations, the Board affords it significant probative value.  The examination report makes clear that the examiner reviewed the entire claims file and considered the Veteran's contentions and reported symptoms.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Significantly, there is no contrary opinion.

To the extent the Veteran has claimed that he has bipolar disorder, and that such disability was caused or aggravated by service-connected PTSD, the Board does not find his statements competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion or current diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a current diagnosis or nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the questions of a diagnosis and cause of bipolar disorder is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms such as mood changes, the question of the cause of those symptoms, and whether those symptoms constitute a clinical diagnosis of bipolar disorder, is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to his current psychiatric disorders and as to how those disorders were caused are not competent evidence.

For the foregoing reasons, the preponderance of the evidence is against the claim. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for bipolar disorder as secondary to service-connected PTSD is denied.


REMAND

As to the claim for prostate cancer, in the June 2015 Memorandum Decision, the Court found that in denying the claim, the Board had improperly relied upon an inadequate medical opinion.  Specifically, the Court observed that a March 2014 VA opinion that the Board had found to be "highly probative as to the question of whether the [appellant's] prostate cancer is due to anthrax vaccination during active service" had not included any explanation or rationale for the conclusion that prostate cancer was unrelated to anthrax vaccination.  In light of the above, the Board finds that an addendum opinion should be obtained.

The Veteran has claimed that he is unemployable as a result of various service-connected disabilities including prostate cancer (September 2006 TDIU application), PTSD (September 2012 TDIU application) and headaches (July 2015 TDIU application).  Accordingly, since the claim for a TDIU is in part dependent on the outcome of the other claims on appeal, the TDIU claim is inextricably intertwined with those issues must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to the examiner who prepared the March 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's prostate cancer is related to the 1991 anthrax vaccination.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.

4. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


